Citation Nr: 0121369	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation greater than 20 percent for 
a service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, and from August 1979 to May 1983.  

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The weight of the evidence is against a finding that the 
veteran meets the criteria for a current diagnosis of PTSD.  

3.  On June 7, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant during his hearing before the undersigned Member of 
the Board that a withdrawal of the issue of an evaluation 
greater than 20 percent for a service-connected lumbar spine 
disability is requested.



CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), (f) (2000).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5107 (West 
Supp. 2001).  In this case, even though the RO did not have 
the opportunity to consider the explicit provisions of the 
VCAA, the RO did comply with the duties imposed by the new 
law.  First, the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  The 
veteran was provided notice stating that a review of the 
evidence did not show that PTSD was demonstrated to be due to 
his service, and he was notified that if he disagreed with 
that decision, he should state his reasons for disagreement.  
Similarly, specific notice letters were sent to the veteran 
in March 1995 and June 1995, asking him to identify his 
purported in-service stressors.  Additional development 
letters were again sent in 1998.  

Additionally, the undersigned Member of the Board 
specifically inquired as to the availability of certain 
treatment records the veteran averred would support his 
claim, as well as the possibility of obtaining lay witness 
statements, in an effort to assist him.  The veteran 
testified that the medical records had been destroyed and 
that he would not be able to provide any lay witness 
statements.  The RO also attempted to obtain the county 
records the veteran had later testified were pertinent to his 
claim.  An October 1996 report shows that the records the 
veteran had identified had been destroyed.  However, county 
records from the indicated facility and time period were 
earlier associated with the veteran's VA medical file, and 
have been obtained. 

The veteran also testified at his personal hearing, in June 
2001, that a VA medical professional had provided him with a 
nexus statement that would show that the his signs and 
symptoms since service were related to his current PTSD 
diagnosis.  The veteran further testified that the VA doctor 
knew what had occurred during service, because the veteran 
had told him during treatment.  The record was therefore held 
open for 30 days so that the veteran could submit this 
statement.  Review of the claims folder shows that no such 
information has been received to date.  The RO continually 
obtained the treatment records identified by the veteran, and 
Social Security Administration benefit records were also 
obtained.  Pertinent service records and service medical 
records were obtained.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Moreover, we note that the RO also 
provided the veteran numerous appropriate VA examinations.  
Therefore, we conclude that VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


I.  PTSD

The veteran testified at his personal hearing that he was ill 
with the Korean flu in late 1981, averring that he had a 
temperature of over 100 degrees in several instances during a 
four month period prior to his court-martial, "in late 
198[0]",  during his second period of service.  He also 
contended that this illness caused difficulty in his 
performance in the service, ultimately leading to his being 
assaulted, and that he was in fear for his life during these 
assaults.  He further testified that he currently manifests 
PTSD, and that this disorder is a combined result of these 
assaults, and the experience of being court-martialed during 
his second period of service.  He specifically avers that he 
was reduced in rank by two grades and had almost 2,000 in pay 
withheld as a result of the court-martial proceeding.  He 
also claims that the Social Security Administration has 
provided him with examinations which show that he currently 
manifests PTSD that is due to the above claimed non-combat 
stressors.  

VA Manual M21-1 provisions provide that in cases where the 
claimed stressor involves personal assault, there are 
alternative sources for obtaining credible supporting 
evidence of the claimed stressor.  Patton v. West, 12 Vet. 
App. 272 (1999).  However, in this case the result turns, not 
on the lack of credible supporting evidence of a stressor, 
but on the lack of a clear diagnosis of PTSD, or a diagnosis 
in accordance with the provisions of 38 C.F.R. § 4.125.  In 
this case examiners have considered the veteran's reported 
inservice assaults, but concluded that a diagnosis of PTSD 
was not warranted.  Therefore, further development in 
accordance with the manual provisions could not change the 
result in this case.  See 38 U.S.C.A. § 5103A(a)(2) (VA is 
not required to provide assistance to a claimant when there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim).


Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage, 10 Vet. App. at 495-98.

Specifically, in order for a claim for service connection for 
PTSD to be successful there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (requiring that diagnoses be made in accordance 
with American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)).  Service connection for PTSD also requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred unless the evidence shows that the 
veteran engaged in combat and the claimed stressor is combat 
related.  The third requirement for service connection for 
PTSD is that there be a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).

Prior to the date of the Cohen decision, the provisions of 38 
C.F.R. § 3.304(f) required a "clear diagnosis" of PTSD 
rather than a diagnosis in accordance with 38 C.F.R. § 4.125.  
38 C.F.R. § 3.304(f) (1998), 64 Fed. Reg. 32808 (1999).  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The veteran's claim for 
service connection for PTSD was pending prior to the 
effective date of the change in the provisions of 38 C.F.R. 
§ 3.304(f).

VA's General Counsel has held that the Board should first 
determine whether the revised version of the regulation is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The veteran has not alleged that he engaged in combat and has 
not claimed a combat related stressor.  He has specifically 
stated that he had no problems during his first period of 
service, and that his averred PTSD is due to non-combat 
stressors that occurred during his second period of service.  
Therefore credible supporting evidence is necessary for the 
claimed stressors.  See Gaines v. West, 11 Vet. App. 353 
(1998).

The veteran has specifically alleged that his non-combat 
stressors occurred only during his second period of service 
from August 1979 to May 1983, during peacetime service.  See 
38 U.S.C.A. §§ 101 (29), (33) (West 1991); 38 C.F.R. § 3.2 
(2000).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran's service medical records show that he was seen 
for sinus complaints in August 1980.  A record dated August 
21, shows that his temperature was 98.6 degrees.  An August 
22 record shows that his temperature was 98.  A record dated 
August 23 shows that the veteran was assessed with cellulitis 
and abscessed tooth.  His temperature was reportedly 98.6.  
An October 1980 record shows that the veteran was assessed 
with possible bronchitis, his temperature was again 98.6.  A 
continuation of that record shows that he was also assessed 
with an essentially normal physical examination.  A November 
1980 record shows that he was assessed with a chest cold, his 
temperature was 98.  Entries dated one day later show that 
his temperature was 99, and that he was assessed with an 
upper respiratory infection [URI] with emotional overlay.  He 
was to return to duty.  A subsequent record, also dated in 
November 1981, shows that he was again assessed with sinus 
congestion, and that his temperature was 97.  

Additional service records show that the veteran was court-
martialed while serving in Germany, in January 1981.  He was 
found guilty of two charges, charge one, of violating Article 
91 of the Uniform Military Code of Justice, for disobeying a 
lawful order and using disrespectful language towards his 
superior officer, and of charge two, of violating Article 128 
of the Uniform Military Code of Justice for assaulting the 
same officer with his fists.  He was reduced one grade to 
specialist four, and $400 in pay was withheld for one month.  

Service personnel records show that the veteran was 
counseled, in March 1983, for verbal altercations, threats, 
and assault involving different subordinates in two different 
incidents in February and March 1983.  Three witness 
statements are of record, and they reflect that the veteran 
made threats, was involved in a verbal altercation with two 
subordinates, used abusive language, and assaulted a 
subordinate.  

A record dated March 14, 1983 shows that the veteran 
presented complaining of being unable to cope with a 
stressful situation in his unit, and requesting a mental 
health evaluation.  The assessment was a "stressful 
situation".  An entry of the same date shows that the 
veteran complained of mental illness, he stated that he was 
incapable of controlling his temper, manifested by more and 
more outbreaks of violence.  He also stated that he attacked 
an E-4 two days earlier.  A March 23 record shows that the 
veteran's outlook did not improve, and that he continued to 
exhibit a high level of frustration and a dramatic response 
to [his] unit.  The examiner assessed character or 
personality disorder, most likely passive aggressive.  It was 
recommended that a request for early separation would be 
submitted to the veteran's command.  

The report of mental status evaluation, also dated March 
1983, shows that the veteran was diagnosed with passive-
aggressive personality, chronic, severe, which was not 
incurred in the line of duty, and had existed prior to 
service.  The report of medical history compiled by the 
veteran in April 1983, shows that he checked the box 
indicating that he had had "nervous trouble of any sort".  
He further expanded that he was being treated for excessive 
aggressiveness.  The examiner noted that the nervous trouble 
referred to a nervous stomach without ulcers.  

The evidence subsequent to service includes a February 1984 
record from Kern County.  That record shows that the veteran 
was treated for arthritic complaints, and that he reported 
that he was released from the military due to a personality 
disorder, and that he got into fights.  

The evidence of record also includes VA mental health clinic 
progress notes. These notes show a history of PTSD, and 
repeated assessments of PTSD, dating from May 1991 to the 
present.  

The report of several medical examinations are of record.  A 
December 1993 VA examination (VAE) report shows that the 
veteran was diagnosed with late onset dysthymia, intermittent 
explosive disorder, and episodic discontrol, provisional.  

The report of an examination conducted by the Social Security 
Administration (SSA) is also of record.  That report shows 
that the veteran was diagnosed with dysthymia, generalized 
anxiety, chronic in nature, and a personality disorder, NOS 
[not otherwise specified].  Specifically, with respect to the 
veteran's claims, the examiner found:  "I had great 
difficulty judging [the veteran] because he was unable to 
explain clearly what his problems are.  He was misguiding me 
all the time during the one hour interview regarding post-
traumatic stress disorder.  He was unable to explain to me 
what trauma he went through.  He had difficulty dealing with 
co-workers and supervisors.  

A record dated February 1997 shows that the SSA determined 
that the veteran was diagnosed with affective disorder, and 
that he was "capable as per Dr. ...".  

A VA psychiatric evaluation was conducted in November 1997.  
The examiner noted that both of the veteran's claims folders 
were reviewed.  That examiner noted that the progress notes 
from the VA mental heath clinic (noted above) reported the 
PTSD diagnosis "by simply continuously listing it under 
assessment."  The examiner also reviewed the veteran's 
military history, his past psychiatric history, post military 
history, family history, and past medical history prior to 
conducting a thorough mental health examination.  

The examiner diagnosed malingering, and dysthymia (but noted 
that this must be taken into consideration with the diagnosis 
of malingering); and personality disorder, NOS.  
Specifically, with respect to the veteran's averred PTSD, the 
examiner found:

This patient is clearly attempting to 
present with PTSD when he does not have 
it.  He has a strong sense of entitlement 
and is trying to present ill enough to 
justify an increase in his pension based 
on what he has read regarding PTSD.  This 
examiner can make no diagnosis other than 
malingering, although certainly the 
possibility exists that he simply has 
such intense character pathology that is 
responsible for he exaggeration of his 
symptoms and the need for him to identify 
with one particular group of veterans.  
His primary diagnosis certainly is 
considered to be intense character 
pathology but does not lend itself to 
specific categorization  at this time 
based on the information gathered during 
the interview.  

A subsequent mental health clinic resident psychiatry note, 
also dated in November 1997, shows that the veteran reported 
nightmares "related to his combat experiences."  

It might be argued that the notation of a "stressful event" 
in service provides credible supporting evidence for the 
veteran's claimed stressors.  The record of the veteran's 
court martial might also arguably provide supporting evidence 
of a claimed stressor.  However, regardless of whether there 
is credible supporting evidence of these events, the medical 
professionals who considered these stressors concluded that 
they did not support a diagnosis of PTSD.

This case turns on whether the veteran meets the criteria for 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, 
under the new version of 38 C.F.R. § 3.304(f), or has a 
"clear diagnosis" under the old version of 38 C.F.R. 
§ 3.304(f). 

The veteran was repeatedly assessed with PTSD in numerous VA 
mental health clinic progress notes.  However, the persons 
providing those assessments did not specify how the veteran 
met the criteria for an assessment of PTSD, and did not 
specify the stressors that supported this diagnosis.  One 
note suggests that the assessment was based on the veteran's 
report of participation in combat.  However, he has  
consistently reported that he did not participate in combat, 
and there is no evidence in the record to support a 
conclusion that he engaged in combat.

The examiners providing the December 1993 November 1997 
examinations provided a detailed history and analysis of the 
veteran's psychiatric complaints, and both concluded that he 
did not meet the criteria for a diagnosis of PTSD.  The board 
certified psychiatrist who conducted the November 1997 
examination, was very clear in concluding that the veteran 
did not have PTSD.  The November 1997 report is particularly 
compelling, as the examiner reviewed the veteran's claims 
folders, his SMRs, and conducted a thorough examination.  

The Board finds that the examination reports are more 
probative than the outpatient assessments.  The outpatient 
assessments appear to be based in large part on information, 
some of which is inaccurate, provided by the veteran.  For 
instance the November 1997 outpatient report shows the 
veteran's report of combat related nightmares; while the 
record shows that he did not participate in combat.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The outpatient 
records do not show that the assessments of PTSD were based 
on the stressors now reported by the veteran.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, as the record does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The only medical professionals to clearly consider the 
veteran's claimed stressors, the examiners conducting the 
1993 and 1997 examinations, concluded that those stressors 
did not support a diagnosis of PTSD.

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a clear diagnosis of 
PTSD, or a diagnosis in accordance with the criteria of 38 
C.F.R. § 4.125.  Accordingly the Board cannot grant service 
connection for PTSD.


II.  Entitlement to an evaluation greater than 20 percent for 
a service-connected lumbar spine disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

Service connection for PTSD is denied.

The appeal for an evaluation greater than 20 percent for a 
service-connected lumbar spine disability is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

